                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


DERRICK WALKER,                                 )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )          No. 1:17-cv-01147-JDB-cgc
                                                )
TAMMY FORD, ET AL.,                             )
                                                )
       Defendants.                              )


        ORDER PARTIALLY DISMISSING COMPLAINT AND DIRECTING THAT
        PROCESS BE ISSUED AND SERVED ON THE REMAINING DEFENDANT


       On July 24, 2017, Plaintiff, Derrick Walker, who is incarcerated at the South Central

Correctional Facility (“SCCF”) in Clifton, Tennessee, filed a pro se complaint pursuant to

42 U.S.C. § 1983 and a motion to proceed in forma pauperis. ((Docket Entry (“D.E.”) 1, 2.)

Plaintiff’s complaint concerns an incident from his previous incarceration at the Whiteville

Correctional Facility (“WCF”) in Whiteville, Tennessee. (D.E. 1 at PageID 2.) On August 2,

2017, the U.S. District Court for the Middle District of Tennessee granted Plaintiff leave to

proceed in forma pauperis, assessed the civil filing fee pursuant to the Prison Litigation Reform

Act (“PLRA”), 28 U.S.C. §§ 1915(a)–(b), and transferred the case to the Western District of

Tennessee. (D.E. 4.) The Clerk shall record the Defendants as Tammy Ford, former Warden of
Whiteville Correctional Facility; 1 William Howell, Security Threat Group Coordinator; Officer

FNU Parks, a Corrections Officer; and Corizon Medical Services. 2

       Walker alleges that on May 29, 2017, Parks allowed several gang members, without proper

clearance, to enter the pod where Parks was assigned and assault Plaintiff. (D.E. 1 at PageID 3.)

He contends Parks colluded with the gang members, allowing them access to Plaintiff’s cell so

that they would attack and stab him. (Id.) The inmate further insists that the other Defendants

created dangerous conditions in WCF and failed to intervene and prevent the stabbing despite

Plaintiff’s warnings to staff. (Id.) Since the incident, according to Walker, Defendants have denied

Plaintiff appropriate medical care, have not thoroughly examined his injuries, and have refused to

provide him the special doctor and special housing he asserts he needs. (Id.) He remains in pain

and has become depressed from the attack. (Id.)

       Plaintiff seeks immediate health care and medication, and an examination from an expert

at “McHary” 3 Medical Center. (Id.) In addition, Walker requests that Parks’s employment be

terminated and that an injunction be entered preventing “further prosecution or retaliatory action”

against him for filing the complaint. (Id. at PageID 4.) For these claims, he seeks compensatory

and punitive damages. (Id.)




       1
         Tammy Ford is no longer Warden at WCF. The current Warden is Arvil Chapman.
See https://www.tn.gov/correction/sp/state-prison-list/whiteville-correctional-facility.html.
       2
          Plaintiff also seeks to sue two John Doe defendants. Service of process cannot be made
on a fictitious party. The filing of a complaint against a “John Doe” defendant does not toll the
running of the statute of limitation against that party. See Cox v. Treadway, 75 F.3d 230, 240 (6th
Cir. 1996); Bufalino v. Mich. Bell Tel. Co., 404 F.2d 1023, 1028 (6th Cir. 1968). The Clerk is
DIRECTED to terminate the reference to the two John Doe defendants on the docket.
       3
         To the Court’s knowledge, there is no “McHary” Medical Center; Walker is most likely
referring to Meharry Medical Center located in Nashville, Tennessee.
                                                 2
                                     SCREENING STANDARD

        The Court is required to screen prisoner complaints and to dismiss the complaint, or any

portion thereof, if it—

                (1)       is frivolous, malicious, or fails to state a claim upon which relief
                          may be granted; or

                (2)       seeks monetary relief from a defendant who is immune from such
                          relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Federal Rule of Civil Procedure 12(b)(6), as stated in Ashcroft v.

Iqbal, 556 U.S. 662, 677–79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court accepts the

complaint’s “well-pleaded” factual allegations as true and then determines whether the allegations

“plausibly suggest an entitlement to relief.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of

truth,” and legal conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

Although a complaint need only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations

to make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

at 555 n.3.

        “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt



                                                   3
from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”)

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975)).

                                            ANALYSIS

       42 U.S.C. § 1983 provides that:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Plaintiff does not specify whether he is suing the Defendants in their official or individual

capacities. The Sixth Circuit requires a Plaintiff to specify the Defendants’ capacity within the

suit. Wells, 891 F.2d at 593 (“[T]he face of a complaint must indicate whether a plaintiff seeks to

recover damages from defendants directly, or to hold the state responsible for the conduct of its

employees.”). “Absent a specification of capacity, it is presumed that a state official is sued in his

official capacity.” Northcott v. Plunkett, 42 F. App’x 795, 796 (6th Cir. 2002) (citing Wells v.

Brown, 891 F.2d 591, 593 (6th Cir. 1989)). Walker primarily seeks injunctive relief against the

Defendants and alleges personal involvement by only Parks. The Court will therefore presume

that Plaintiff is suing Parks in his or her official and individual capacities and the remaining

Defendants in their official capacities.

                                                  4
       To the extent the inmate brings suit against the Defendants in their official capacities, those

claims are considered to be made against their employer, the Tennessee Department of Correction

(“TDOC”). Shabazz v. Centurion, 17-1051-JDT-cgc, 2018 WL 1440985, at *2 (W.D. Tenn. Mar.

22, 2018) (citing Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989)). Suits against the

TDOC are, in turn, treated as ones against the State of Tennessee. Pennhurst State Sch. and Hosp.

v. Halderman, 465 U.S. 89, 100 (1984) (“It is clear, of course, that in the absence of consent a suit

in which the State or one of its agencies or departments is named as the defendant is proscribed by

the Eleventh Amendment.”); accord Malone v. Tennessee, No. 03-2869 B, 2005 WL 2671343, at

*3 (W.D. Tenn. Oct. 19, 2005). The Eleventh Amendment to the United States Constitution

provides that “[t]he Judicial power of the United States shall not be construed to extend to any suit

in law or equity, commenced or prosecuted against one of the United States by Citizens of another

State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Eleventh

Amendment prohibits citizens from suing their own states in federal court. Welch v. Texas Dep’t

of Highways & Pub. Transp., 483 U.S. 468, 472 (1987); Pennhurst, 465 U.S. at 100; see also

Virginia Office for Protection & Advocacy v. Stewart, 563 U.S. 247, 253–54 (2011) (“A State may

waive its sovereign immunity at its pleasure, and in some circumstances Congress may abrogate

it by appropriate legislation. But absent waiver or valid abrogation, federal courts may not

entertain a private person’s suit against a State.”) (citation omitted). Tennessee has not waived its

sovereign immunity. See Tenn. Code Ann. § 20-13-102(a). Moreover, “a state is not a ‘person’

against whom a § 1983 claim for money damages might be asserted.” Lapides v. Bd. of Regents

of the Univ. Sys. of Ga., 535 U.S. 613, 617 (2002) (citing Will, 491 U.S. 58). Plaintiff’s official-

capacity claims against Ford, Howell, and Parks are therefore DISMISSED under 28 U.S.C. §§

1915(e)(2)(B)(iii) and 1915A(b)(2).



                                                 5
       Plaintiff fails to allege a viable claim against Corizon Medical. “A private corporation that

performs the traditional state function of operating a prison acts under color of state law for

purposes of § 1983.” Thomas v. Coble, 55 F. App’x 748, 748 (6th Cir. 2003) (citing Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)). The Sixth Circuit has applied the standards for

assessing municipal liability to claims against private corporations that operate prisons or that

provide medical care or food services to prisoners. Id. at 748–49; Street, 102 F.3d at 817–18;

Johnson v. Corr. Corp. of Am., 26 F. App’x 386, 388 (6th Cir. 2001); see also Eads v. Tennessee,

No. 1:18-cv-00042, 2018 WL 4283030, at *9 (M.D. Tenn. Sept. 7, 2018). To prevail on a § 1983

claim against Corizon Medical, Walker “must show that a policy or well-settled custom of the

company was the ‘moving force’ behind the alleged deprivation” of his rights. Braswell v. Corr.

Corp. of Am., 419 F. App’x 622, 627 (6th Cir. 2011).

       The inmate asserts that the Defendants generally, but not Corizon Medical specifically,

have “denied appropriate medical care”; “not conducted a thorough examination of his injuries”;

and “prevent[ed] him from receiving adequate medications and treatment.” (D.E. 1 at PageID 3.)

Even if they were specific to Corizon Medical, these allegations do not suffice to establish that

Corizon had an unconstitutional policy to mistreat its patients and that the policy was a “moving

force” behind the denial of treatment. Without any identification of a specific policy in place, or

supporting facts to suggest that following the policy led to the allegedly inadequate treatment,

Corizon Medical cannot be held responsible for Plaintiff’s injury.

       The only Defendant against whom Walker makes specific allegations is Parks. His

contentions amount to a claim for deliberate indifference, which arises under the Eighth

Amendment prohibition against cruel and unusual punishments. Estelle v. Gamble, 429 U.S. 97,

104 (1976). An Eighth Amendment claim consists of both objective and subjective components.



                                                6
Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective component of an Eighth

Amendment claim, a prisoner “must, at a minimum, allege ‘deliberate indifference’ to his ‘serious’

medical needs.” Wilson v. Seiter, 501 U.S. 294, 297 (1991) (quoting Estelle, 429 at U.S. 292).

The subjective component requires a prisoner to demonstrate that the official acted with the

requisite intent, that is, that he had a “sufficiently culpable state of mind.” Farmer, 511 U.S. at

834; see also Wilson, 501 U.S. at 297, 302–03. “[D]eliberate indifference describes a state of mind

more blameworthy than negligence.” Farmer, 511 U.S. at 835. Thus, the prison official must

“know[] of and disregard[] an excessive risk to inmate health or safety.” Id. at 837.

       Plaintiff maintains Parks colluded with gang members at WCF to enter the pod, “ambush”

the inmate in his cell, and repeatedly stab him.      He attached to his complaint a copy of a

disciplinary report, which indicated that Parks “worked in concert with” other inmates during a

physical altercation. (D.E. 1 at PageID 8.) Walker was reportedly not injured during the incident

and was charged with “security threat group activity.” (Id. at PageID 7–8.) Nonetheless,

Plaintiff’s allegations that Parks intentionally allowed gang members to enter his cell with

knowledge they would physically harm him suffices to state an individual-capacity claim for

deliberate indifference under the Eighth Amendment.

       Walker’s request for an injunction to prevent “further retaliatory action” suggests a claim

for retaliation. But the inmate does not allege that anyone has retaliated against him for filing

grievances relating to the May 29, 2017, incident. He states that after filing his grievance, he was

transferred from WCF to SCCF. Movement from one facility to another, however, does not

constitute “adverse action” sufficient to state a claim of retaliation unless there are “foreseeable

consequences to the transfer that would inhibit the prisoner’s ability to access the courts.” Hix v.

Tennessee Dep’t of Corr., 196 F. App’x 350, 358 (6th Cir. 2006) (citing Siggers-El v. Barlow, 412



                                                 7
F.3d 693, 704 (6th Cir. 2005)). Plaintiff does not allege any adverse consequences from his

transfer and therefore does not state a claim for retaliation for that action.

       To the extent Walker seeks injunctive relief for medical treatment from WCF, his claim is

moot because he has been transferred to another facility. Moore v. Curtis, 68 F. App’x 561, 562

(6th Cir. 2003) (claims for declaratory and injunctive relief against prison staff moot when inmate

transferred to another facility); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir.1996) (same).

       The Court therefore DISMISSES Plaintiff’s claims against Ford, Howell, and Corizon

Medical Services along with the official-capacity claim against Parks, for failure to state a claim

on which relief can be granted and for seeking monetary relief from a defendant who is immune

from such relief, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)–(iii) and 1915A(b)(1)–(2).

       It is ORDERED that the Clerk shall issue process for Parks and deliver that process to the

U.S. Marshal for service. Service shall be made on Parks pursuant to Federal Rule of Civil

Procedure 4(e) and Tennessee Rules of Civil Procedure 4.04(1) and (10) by registered or certified

mail or personally if mail service is not effective. All costs of service shall by advanced by the

United States.

       It is further ORDERED that Walker shall serve a copy of every subsequent document he

files in this cause on the attorneys for Parks. Plaintiff shall make a certificate of service on every

document filed. He shall familiarize himself with Federal Rules of Civil Procedure and this

Court’s Local Rules. 4




       4
         A copy of the Local Rules may be obtained from the Clerk or on the Court’s website at
https://www.tnwd.uscourts.gov/pdf/content/LocalRules.pdf.
                                                   8
       Walker shall promptly notify the Clerk of any change of address or extended absence.

Failure to comply with these requirements, or any other order of the Court, may result in the

dismissal of this case without further notice.

       IT IS SO ORDERED this 4th day of March 2019.


                                                     s/ J. DANIEL BREEN
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
